BARBARA K. CEGAVSKE Secretary of State 202 North Carson Street Carson City, Nevada89701-4201 (775) 684-5708 Website:www.nvsos.gov Certificate of Withdrawal of Certificate of Designation (PURSUANT TO NRS 78.1955(6)) Certificate of Withdrawal of Certificate of Designation for Nevada Profit Corporations (Pursuant to NRS78.1955(6)) 1. Name of corporation: FX Energy, Inc. 2. Following is the resolution by the board of directors authorizing the withdrawal of Certificate of Designation establishing the classes or series of stock: RESOLVED, that the Amendment to Articles of Incorporation Designating Rights, Privileges, and Preferences of the Series A Preferred Stock of FX Energy, Inc., filed on April 24, 2007, shall be withdrawn, effective immediately, and the shares previously designated as Series A Preferred Stock shall become authorized shares available for future designation. 3. No shares of the class or series of stock being withdrawn are outstanding. 4. Signature:(required) Signature of Officer
